—In an action to recover damages for personal injuries, etc., based upon medical malpractice, the plaintiffs appeal from a judgment of the Supreme Court, Suffolk County (Seidell, J.), entered September 23, 1998, which, upon a jury verdict in favor of the defendants and upon the denial of the plaintiffs’ motion to set aside the jury verdict, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The facts adduced at trial were insufficient to warrant a jury charge on the doctrine of res ipso loquitur. The nature of the expert, testimony did not give rise to an inference of negligence based upon the mere occurrence of the adverse event at issue (see, Kambat v St. Francis Hosp., 89 NY2d 489; Abbott v New Rochelle Hosp. Med. Ctr., 141 AD2d 589). Thus, the Supreme Court providently exercised its discretion in denying plaintiffs’ request for a res ipso loquitur charge. Bracken, J. P., Joy, Gold-stein and Florio, JJ., concur.